Exhibit 10.118

MUTUAL TERMINATION AGREEMENT

This Mutual Termination Agreement (this “Agreement”) is dated October 25, 2006
(the “Effective Date” hereof) by and among Acheron Development Group, LLC, a
California limited liability company (“Acheron”), Accentia, Inc., a Florida
corporation (“Accentia”), and TEAMM Pharmaceuticals, Inc. ., a Florida
corporation (“TEAMM”).

WHEREAS, Acheron, Accentia and TEAMM entered into a Distribution Agreement dated
May 28, 2003 (the “Distribution Agreement”) pertaining to the 10/200 Product as
defined therein;

WHEREAS, Acheron, Accentia and TEAMM have mutually agreed to terminate the
Distribution Agreement.

NOW, THEREFORE, pursuant to Section 12.4 of the Distribution Agreement, Acheron,
Accentia and TEAMM, for good and valuable consideration, including, without
limitation, the elimination of the obligation of Accentia and TEAMM to make
certain future payments as set forth in Section 8 of the Distribution Agreement,
the receipt, adequacy and sufficiency of which are hereby acknowledged, do
hereby agree as follows:

1. Capital terms used herein that are not otherwise defined shall have the
meanings as given to them in the Distribution Agreement

2. The Distribution Agreement is hereby terminated as of the Effective Date. For
the avoidance of doubt, the effect of this termination is that all rights to
“sell” (as that word is defined in Section 3.1 of the Distribution Agreement)
the 10/200 Product previously granted by Acheron to Accentia and TEAMM are being
returned to and vested in Acheron, without any residual rights of any kind
remaining with Accentia and TEAMM.

3. Accentia and TEAMM hereby release Acheron, its officers, employees,
directors, agents and representatives from and against any and all claims,
losses, damages, liabilities, demands, costs and expenses attributable to, or
arising out of, in any way the Distribution Agreement.

4. Acheron hereby release Accentia and TEAMM, their officers, employees,
directors, agents and representatives from and against any and all claims,
losses, damages, liabilities, demands, costs and expenses attributable to, or
arising out of, in any way the Distribution Agreement.

5. This Agreement shall be governed and interpreted, and all rights and
obligations of the parties shall be determined, in accordance with the laws of
the State of California, without regard to its conflict of laws rules. All
disputes with respect to this Agreement, which cannot be resolved by good faith
negotiation among the parties, shall be brought and heard either in the
California State Courts located in Santa Clara County or the United States
District Court for the Northern District of California located in San Jose,
California. The parties to this Agreement each consent to the in personam
jurisdiction and

 

1



--------------------------------------------------------------------------------

venue of such courts. The parties agree that service of process upon them in any
such action may be made if delivered in person, by courier service, by facsimile
or by certified mail, postage prepaid, return receipt requested, and shall be
deemed effectively given upon confirmed receipt thereof.

6. This Agreement may be executed in two or three counterparts and any party
hereto may execute any such counterpart, all of which when executed and
delivered shall be deemed to be an original and to which all counterparts, when
fully executed by all of the parties, taken together shall constitute but one
(1) and the same instrument. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to account for any other counterpart except
to the extent to show that another party signed and delivered the counterpart
under which it is asserted to have certain responsibilities or obligations.

7. The Agreement states the entire agreement among the parties hereto about the
termination of the Distribution Agreement, and supersedes all and all prior
agreements, commitments, communications, negotiations, offers (whether in
writing or oral), representations, statements, understandings and writings
pertaining thereto, and may not be amended or modified except by written
instrument duly executed and delivered by all of the parties hereto.

IN WITNESS WHEREOF, this Mutual Termination Agreement has been duly executed and
delivered by their duly authorized representatives to be effective as of the
Effective Date.

 

Acheron Development Group, LLC By:  

/s/  Brian Smith

 

Brian Smith

 

Date:   October 25, 2006 Accentia Biopharmaceuticals, Inc.

/s/  Alan Pearce

Alan Pearce

Chief Financial Officer Date: October 25, 2006 TEAMM Pharmaceuticals, Inc. By:  

/s/  Nicholas J. Leb

  Nicholas J. Leb   Vice President, Finance   Date: October 25, 2006

 

xc: Hutchison & Mason PLLC 3110 Edwards Mill Road, Suite 100 Raleigh, North
Carolina 27612

Attn: J. Robert Taylor, III

 

2